NOTE: This order is nonprecedential.


  WUlteb ~tate% ([ourt of ~eal%
      for tbe jfeberal ([lrcult

                ALAN K. RICHARDS,
                  Plaintiff-Appellant,
                           v.
 PROFESSOR AYUSMAN SEN, PENNSYLVANIA
 STATE UNIVERSITY, PENN STATE RESEARCH
    FOUNDATION, AND MCQUAIDE BLASKO
        FLEMING & FAULKNER, INC.,
                 Defendants-Appellees.


                       2011-1075


   Appeal from the United States District Court for the
Southern District of Florida in case no. 09-CV-14280,
Judge K. Michael Moore.


                     ON MOTION


                      ORDER
    The above-cited appeal has been transferred to the
United States Court of Appeals for the Federal Circuit.
Pursuant to Federal Circuit Rule 28, the parties hereby
notify the Clerk that they stipulate to proceed on the
RICHARDS v. SEN                                               2

briefs filed in the United States Court of Appeals for the
Eleventh Circuit.
      Accordingly,
      IT IS ORDERED THAT:
     The appellant's principal brief, the appellees' answer
brief, the appellant's reply brief, the appellant's appendix
and the appellees' supplemental appendix are accepted for
filing. This case is calendar ready.
                                   FOR THE   COURT


      MAR 1 0 2011                  /s/ Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk
cc: Patrick D. Kelly, Esq.
    Laura Ganoza, Esq.
                                                  fiLED
s21                                      u.s. COURT oFAPPEALS FOIl
                                            THE FEDERAL CIRCUIT

                                              MAR 102011
                                                JAM HORBAlY
                                                   a.ERK